Citation Nr: 1702166	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE


Entitlement to service connection for a back disability, to include as secondary to a service-connected right calf disability.


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


B. J. Komins, Associate Counsel



INTRODUCTION


The Veteran served on active duty from June 2000 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in April 2015. 

The appeal is REMANDED to the (AOJ). VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his current back disability is directly related to his military service in that, as part of his Military Occupational Specialty in Helicopter Repair, see DD 214, he worked long hours which involved heavy lifting and "being in strange positions to work on helicopter[s] such as being inside the tail boom and laying across the hydr[o]lic deck to access components." See February 2013 substantive appeal.  The Veteran also contends that while deployed on active duty, he "spent over two years...wearing heavy body armor and gear," and participated in "12 mile ruck marches in full battle rattle." Id.  The Veteran further contends that because he often took high doses of pain killers during active duty for his right calf disability, such medications may have prevented him from fully realizing any back pain while on active duty. Id.  The Veteran has noted that he complained to VA medical providers about back pain less than three years after his separation from active duty, and that his back pain has continued since that time. Id.

The Veteran also contends that his current back disability is related to his service-connected right calf disability.  The Veteran states that his right calf disability, to include the surgery performed on the right calf, has caused an altered gait, which has caused or aggravated his back disability. See April 2011 claim. The Veteran also contends that a staph infection he had during active duty service in his right leg may have caused his current back disability. See February 2013 substantive appeal.

While the examiner's December 2015 VA examination addressed most directives in the April 2015 remand, there are directives that need further development.

Accordingly, the case is REMANDED for the following action:

1.  The examiner who prepared the December 2015 VA examination or an appropriate examiner, other than the examiners who prepared the June 2011, April 2012 and February 2013 VA examinations must review the claims file.  The examiner should offer his/her opinion with supporting rationale as to the following inquiry:

For each diagnosed back disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the Veteran's contentions that he worked long hours in helicopter repair throughout service, which involved heavy lifting and "being in strange positions to work on helicopter[s] such as being inside the tail boom and laying across the hydr[o]lic deck to access components."  The examiner should also address the Veteran's contention that while deployed on active duty, he "spent over two years...wearing heavy body armor and gear," and participated in "12 mile ruck marches in full battle rattle."  Finally, the examiner should also address the Veteran's contention that because he often took high doses of pain killers during active duty for his right calf disability, such medications may have prevented him from fully realizing any back pain while on active duty.  See February 2013 substantive appeal.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

2.  After the above development has been completed as requested, readjudicate the claim. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).








